                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

United States of America,

      V.                                          Case No. 2:19-cr-246

                                                 Judge Michael H. Watson
Pedro Marin-Saldana,

                                    ORDER

      There being no objections, the Court hereby adopts the Report and

Recommendation of the Magistrate Judge, EOF No. 26, that Defendant's guilty

piea be accepted. The Court accepts Defendant's piea of guilty to Count 1 of

the Information, and he is hereby adjudged guilty on that count. The Court will

defer the decision of whether to accept the piea agreement until the sentencing

hearing.

      IT IS SO ORDERED.




                                     MICHAEL H. WATSON, JUDGE
                                     UNITED STATES DISTRICT COURT
